DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Response to Arguments
Applicant argues the prior art does not disclose or suggest every claimed feature since Hammerschmidt does not teach magnet sections inserted into a mounting groove of a base.
The examiner respectfully disagrees with applicant’s argument. In the 11/25/2020 final rejection, the examiner depends on Pommies to disclose the location of the target mounted in the mounting grove. Hammerschmidt teaches using a magnet target in place of a target composed of machined grooves and ridges to simplify the manufacturing process and eliminate the need for a 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pommies (PCT/FR2017/050384; “Pommies”; US 20190086440 represents the continuation of the PCT), in view of Munster (US 20140011620; “Munster”) and further in view of Hammerschmidt (US 20180335441; “Hammerschmidt”).

Regarding claim 1, Pommies discloses, in figure 4 and 5, an apparatus (not enumerated, see figure 5) for measuring a speed (ABSTRACT, Pommies measures the rotational speed of  a differential gear) of a vehicle having a an in-wheel motor (¶ 0017, Pommies’ gear is part of a motor vehicle transmission), comprising: a transmission gear (22) configured to be rotated by power transmitted from the in-wheel motor (¶ 0017, examiner construes Pommies motor vehicle 

    PNG
    media_image1.png
    406
    473
    media_image1.png
    Greyscale

	Pommies fails to explicitly disclose a vehicle with a transmission gear configured to be rotated by an in-wheel motor and a measurement target having a magnet with magnetic force inserted into the mounting groove.
Munster teaches, in figure 1, a vehicle (ABSTRACT, “electrically driven vehicle”) having an in-wheel motor (3), comprising: a transmission gear (5) configured to be rotated by power transmitted (see figure 1, examiner note Munster’s electric machine rotates the spur gear transmission through a pinion and a planetary gear transmission) from the in-wheel motor (3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Munster’s in-wheel motor to drive Pommies’ differential ring gear with speed sensor. Doing decreases complexity of torque vectoring, ESP, ABS and ASR by leveraging fast and accurate control of local electric drives.

	Hammerschmidt teaches, in figure 1D, a measurement target having a magnet with magnetic force (¶ 0043, examiner notes Hammershchmidt’s magnetized encoder comprises alternating north pole and south pole sections).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hammerschmidt’ magnetized encoder as Pommies and Munster’s measurement target inserted into the mounting groove to eliminate the need to machine target grooves and ridges and eliminate a back bias magnet. Doing so decreases to complexity of the assembly.

Regarding claim 3, Pommies, Munster and Hammerschmidt disclose, in Pommies’ figures 4 and 5,  wherein the mounting groove (see Pommies’ first annotated figure above) comprises a first mounting groove (see Pommies’ second annotated figure above) having a groove formed in a circumferential direction (see Pommies’ figure 4) inside the base facing the gear body (see Pommies’ second annotated figure above); and a second mounting groove stepped from the first mounting groove (see Pommies’ second annotated figure above) and having a groove formed in the circumferential direction (see Pommies’ figure 4) inside the base (see Pommies’ first annotated figure above), wherein the speed sensor (58) is inserted into the first mounting groove (see Pommies’ first annotated figure above).

    PNG
    media_image2.png
    370
    505
    media_image2.png
    Greyscale
	
	Claims 4 - 7 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pommies (PCT/FR2017/050384; “Pommies”; US 20190086440 represents the continuation of the PCT), Munster (US 20140011620; “Munster”) and Hammerschmidt (US 20180335441; “Hammerschmidt”), in view of Chen (CN 203502430; “Chen”).

Regarding claim 4, Pommies, Munster and Hammerschmidt disclose, in Pommies’ figures 4 and 5 and Hammerschmidt’s figure 1D, the measurement target (Pommies (50)) comprises: a magnet (Hammerschmidt, ¶ 0043, “magnetized encoder”) inserted into and fixed (Pommies, ¶ 0018, examiner notes the measurement target is force fitted into the groove) in the mounting groove (see Pommies’ second annotated figure 5).
Pommies, Munster and Hammerschmidt fail to disclose the measurement target includes a magnet in a bracket.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s magnetic ring retainer to stabilize Pommies, Munster and Hammerschmidt’s ring magnet. Doing so would reduce cost and increase performance by increasing durability.

Regarding claim 5, Pommies, Munster, Hammerschmidt and Chen disclose, in Pommies’ figures 4 and 5 and Chen’s figure, the first bracket (Chen, ABSTRACT, “magnetic ring retainer”) extending in the circumferential direction (see Pommies’ figure 4, examiner notes Pommies’ measurement target is circular; see Chen’s figure, examiner notes Chen’s retainer is circular).
Pommies, Munster, Hammerschmidt and Chen fail to explicitly disclose the bracket comprises a first bracket bent in a shape enclosing an inner corner of the mounting groove.
However, Applicant has not disclosed that the first bracket bent in a shape enclosing an inner corner of the mounting groove is critical or produces unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first bracket bent in a shape enclosing an inner corner of the mounting groove as a matter of design choice. (See case law below).In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Pommies, Munster, Hammerschmidt and Chen fail to disclose having an annular shape with an "L"-shaped cross-section.
However, Applicant has not disclosed that the first bracket annular shape is critical or produces unexpected results. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first bracket having an annular shape with an "L"-shaped cross-section as a matter of design choice. (See case law below).In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding claim 7, Pommies, Munster, Hammerschmidt and Chen disclose, in Pommies’ figures 4 and 5 and Chen’s figure, the bracket (Chen, ABSTRACT, “magnetic ring retainer”) comprises a first bracket force-fitted (Pommies, ¶ 018, examiner notes the measurement target is force fitted into the groove) into the mounting groove (see Pommies’ second annotated figure 5).
Pommies, Munster, Hammerschmidt and Chen fail to disclose having an annular shape with a "U"-shaped cross-section.
However, Applicant has not disclosed that the first bracket annular shape is critical or produces unexpected results. As such, it would have been obvious to one of ordinary skill in the 

Regarding claim 9, Pommies, Munster, Hammerschmidt and Chen disclose, in Pommies’ figures 4 and 5 and Chen’s figure, the magnet (Hammerschmidt, ¶ 0043, “magnetized encoder”) is fixed (p. 25, ¶ 9, “the ring magnet is fixed to the groove by an adhesive”) to the bracket (Chen, ABSTRACT, “magnetic ring retainer”) facing the speed sensor (Pommies (58)), is installed in contact with a side surface (see Chen’s figure, the magnet is adjacent to and touching the retainer) of the bracket (Chen, ABSTRACT, “magnetic ring retainer”), and extends in an annular shape (see Pommies’ figure 4, examiner notes Pommies’ measurement target is circular; see Chen’s figure, examiner notes Chen’s retainer is circular).

Regarding claim 10, Pommies, Munster, Hammerschmidt and Chen disclose, in Pommies’ figures 4 and 5, Hammerschmidt’s figure 1D and Chen’s figure, the magnet (Hammerschmidt, ¶ 043, “magnetized encoder”) comprises a first magnet (see Hammerschmidt’s figure 1D, examiner notes Hammerschmidt’s ring magnet is an assembly of north-south magnetic segments) installed at a position facing a side surface (see Pommies’ figure 5) of the speed sensor (Pommies (58)).

.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1, 3 and 4 including a bracket with a “U” shaped cross section is force fit into both the first and second mounting groove enclosing the second mounting groove. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856